Case 3:17-cv-00728-D Document 109 Filed 07/02/19   Page 1 of 22 PageID 9813
Case 3:17-cv-00728-D Document 109 Filed 07/02/19   Page 2 of 22 PageID 9814
Case 3:17-cv-00728-D Document 109 Filed 07/02/19   Page 3 of 22 PageID 9815
Case 3:17-cv-00728-D Document 109 Filed 07/02/19   Page 4 of 22 PageID 9816
Case 3:17-cv-00728-D Document 109 Filed 07/02/19   Page 5 of 22 PageID 9817
Case 3:17-cv-00728-D Document 109 Filed 07/02/19   Page 6 of 22 PageID 9818
Case 3:17-cv-00728-D Document 109 Filed 07/02/19   Page 7 of 22 PageID 9819
Case 3:17-cv-00728-D Document 109 Filed 07/02/19   Page 8 of 22 PageID 9820
Case 3:17-cv-00728-D Document 109 Filed 07/02/19   Page 9 of 22 PageID 9821
Case 3:17-cv-00728-D Document 109 Filed 07/02/19   Page 10 of 22 PageID 9822
Case 3:17-cv-00728-D Document 109 Filed 07/02/19   Page 11 of 22 PageID 9823
Case 3:17-cv-00728-D Document 109 Filed 07/02/19   Page 12 of 22 PageID 9824
Case 3:17-cv-00728-D Document 109 Filed 07/02/19   Page 13 of 22 PageID 9825
Case 3:17-cv-00728-D Document 109 Filed 07/02/19   Page 14 of 22 PageID 9826
Case 3:17-cv-00728-D Document 109 Filed 07/02/19   Page 15 of 22 PageID 9827
Case 3:17-cv-00728-D Document 109 Filed 07/02/19   Page 16 of 22 PageID 9828
Case 3:17-cv-00728-D Document 109 Filed 07/02/19   Page 17 of 22 PageID 9829
Case 3:17-cv-00728-D Document 109 Filed 07/02/19   Page 18 of 22 PageID 9830
•

                               •
       Case 3:17-cv-00728-D Document 109 Filed 07/02/19
                                                                 •
                                                                Page 19 of 22 PageID 9831

    intention to file the instant motion, and specifically asked for an appointment to

    conference.

          Movant did not receive any answer, so on the morning of Thursday, June 27th,

    Movant reiterated his request, emailing the five counsel he previously wrote to, and

    including Defendant's in-house counsel Mr. Patrick Donnelly and Mr. Tyler Theis.

          In response to this email, Ms. Allison Waks responded:


                  Mr. Maupin,

                  Sirius XM does not consent to your motion to intervene. The Court has
                  already directed notice of the proposed class settlement and has set forth the
                  options for the proposed class members, which is either to object or opt-out.
                  Intervention is not one of the options.

                  Pursuant to the terms of the settlement, if you as an absent class member
                  have questions about the settlement, you need to discuss that with the class
                  counsel; they represent your interests, we do not.

                  Sincerely,
                  Allison

          Movant recognizes that he has not successfully conferenced with Defendant. If

    the Court so orders, Movant is willing to try again, but Movant believes the likelihood of

    such conference leading to a successful resolution of his issues to be approximately zero,

    and the likelihood of Defendants even talking to him (absent an order of the Court to do

    so) to be even smaller.

          Movant is also mystified by Defendant's apparent assertion that Movant's Article

    III standing automatically disqualifies him from intervening, since the Supreme Court's



                                                         Maupin Motion to Intervene Page 19 of 20.
,
                            •
      Case 3:17-cv-00728-D Document 109 Filed 07/02/19
                                                                  •
                                                                 Page 20 of 22 PageID 9832

    decision in Town of Chester v. Laroe Estates, Inc., 137 S. Ct. 1645 (2017) seems to

    imply that Movant's Article III standing may actually be a prerequisite to intervention.

                                            Is/ Patrick Maupin
                                            Patrick Maupin




                                 CERTIFICATE OF SERVICE

          I certify that on July 1st, 2019, I served this motion and attached complaint and

    certificates to Class Counsel via email to mark@markalexanderlaw.com,

    dwerman@flsalaw.com, aaron@sirillp.com, hturner@tloffices.com,

    jarrett@hughesellzey.com, and craft@hughesellzey.com.
                                              ?-'t
          I further certify that on July   1 .---    2019, I served this motion and attached

    complaint and certificates to Defendant via first class US postal service, addressed to:

                 Albert J. Rota
                 JONES DAY
                 2727 North Harwood Street
                 Dallas, Texas 75201

                                            Is/ Patrick Maupin
                                            Patrick Maupin




                                                         Maupin Motion to Intervene Page 20 of 20.
   Case 3:17-cv-00728-D Document 109 Filed 07/02/19   Page 21 of 22 PageID 9833



                               Patrick Maupin
                          2206 Southern Oaks Drive
                              Austin, Tx 78745
                               (512) 743-8620
                            pmaupin@gmail.com


Clerk's Office
United States District Court
1100 Commerce Street, Room 1452
Dallas, TX 75242

July 1, 2019

Dear sir or madam:

Enclosed please find the filing copy and the judge's copy of my motion to
intervene in Case No. 3:17-cv-00728-D, Buchanan v. Sirius XM, Inc.

Please let me know if there are any errors in this filing, so that I may correct
them expeditiously.

Thank you and best regards,

Is/ Patrick Maupin
Patrick Maupin
                                                                                                                                                                             ,:..:B
                                                                                                                                                                          ,........
                                                                                           -~-      ,j,               --··      .• -   >.            •   _ _ ,.




          Case 3:17-cv-00728-D Document 109 Filed 07/02/19   Page 22 of 22 PageID 9834
                                                                                           To reuse, cover or mark through any previnus shipping information.

                                                                                                          Align top of FedEx Express8 shiPPing label here.
                                                                               '
                                                                               l                                 ,,       ,,-       . ,..._,



                                                                      ~~t~f~Krg.io~r~                                               ~~tCs~~T~~ g1ff19
                                                                                                                                                 8
                                                                                                                      '

                                                                                      cs12> 743-862o                            1                                     l
                                                                      2206 SOUTHERN OAKS OR
                                                                                                                                 CAD: 6997551t'SSF02002               "
                                                                      AUSTIN, STATES
                                                                      UNITED   T>< 78745
                                                                                      US                                        I BILL CREDIT CARD


C/)                     .,..('I                                   "' ClERK'S OFFICE                                                                               <'Iff
                                                                    , UNITED STATES DISTf!fST ~1=1\tt::n:
                   ~~0.
                 ........ <"'(:;
C/)                    s                                              1100 COMMERCE ST "' .. ~.
())                cS>':!?.
s..::..
a.                    ~
                        ~tt.
 X                          ~




UJ
                                      Reusa ~                  J 7882 0550 3291
                                                                 AD KIPA                                                                       TX-
                                                                                                                                                         JS
                                                                                                                                                            75242 I
                                                                                                                                                             DFW I



                                                                  /II/~IIIIII~IIIII/II~II/11
                                                                  '




                                                                                   "

                                                                                                 Align bottom of peel-and-stick airbill or pouch here.
